DETAILED ACTION
Claims 26-50 are pending. Applicant has amended claims 26-48 and 50.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-42 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “the PCPU that is predicted to have a low predicted time to a second VCPU that corresponds to a second one of the PCPU that is predicted to have a high predicted time”, which is unclear what is the predicted time. Therefore, the claim is indefinite.
No art rejection is issued for claims 40-42 until further clarify from Applicant.
Claim 50 suffers the same problem as claim 40 above and therefore is also indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oney et al. (US 2007/0112999 A1).

As to claim 43, Oney teaches generate a CPU mask, wherein the CPU mask comprises a real-time availability of each of a plurality of physical CPUs (PCPU) (the hypervisor presents a run-time execution profile to a management partition allowing the operating system within it to determine whether the physical hardware, or portions thereof, are idle; paragraph [0072], If the operating system is running in a virtual machine, then, the operating system receives system-wide processor data from the VMM; paragraph [0093], and The VMM receives the power state change notification. If the power state change is a change to a low power state, then, the VMM marks the related physical processor unavailable for scheduling virtual processors other than the notifying virtual processor … the VMM marks the related physical processor online and available for scheduling; paragraphs [0095]-[0096]. Thus, in the profile, there’s a mark for the CPUs/processor to indicate real-time availabilities.), wherein a virtual machine is configured to execute via an available PCPU (paragraphs [0042]-[0044] and the VMM marks the related physical processor online and available for scheduling; paragraphs [0095]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 37, 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oney et al. (US 2007/0112999 A1) in view of Yuebin et al. (CN 101667144 B – cited in the IDS).

As to claim 36, Oney teaches a method for cooperative scheduling of virtual machines comprising:
maintaining a CPU mask by a virtual machine manager (VMM), wherein the CPU mask to indicate real-time availabilities of ones of a plurality of physical central processing units (PCPU) (the hypervisor presents a run-time execution profile to a management partition allowing the operating system within it to determine whether the physical hardware, or portions thereof, are idle; paragraph [0072], If the operating system is running in a virtual machine, then, the operating system receives system-wide processor data from the VMM; paragraph [0093], and The VMM receives the power state change notification. If the power state change is a change to a low power state, then, the VMM marks the related physical processor unavailable for scheduling virtual processors other than the notifying virtual processor … the VMM marks the related physical processor online and available for scheduling; paragraphs [0095]-[0096]. Thus, in the profile, there’s a mark for the CPUs/processor to indicate real-time availabilities.), the VMM to allocate system and memory resources and configure a virtual machine (VM) to execute via an available one of the PCPU (paragraphs [0042]-[0044] and the VMM marks the related physical processor online and available for scheduling; paragraphs [0095]).
Oney does not teach allowing the VM to read the CPU mask. 
However, Oney teaches the VM to receive the processor data from the VMM (paragraph [0093]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Yuebin to the system of Oney because Yuebin teaches a different method that allows the virtual machine to know when to schedule tasks to run, thus, improve the performance of the VM by scheduling tasks to run only when it’s definitely sure that there’s resource to run the task.

As to claim 37, Oney teaches scheduling tasks in the VM based, at least in part, on the CPU mask (paragraphs [0042]-[0044] and the VMM marks the related physical processor online and available for scheduling; paragraphs [0095]).

As to claim 45, Oney teaches a computing device comprising:
a processor system that comprises a plurality of physical central processing units (PCPU) (multi processors; paragraph [0032]);
a plurality of virtual machines (VMs) (virtual machines; paragraph [0042]), each comprising at least one virtual central processing unit (VCPU) (virtualize processors; paragraph [0044], [0056]); and
a virtual machine monitor (VMM) comprising a memory location comprises a CPU mask that indicates a real-time availability of one of the PCPU (the hypervisor presents a run-time execution profile to a management partition allowing the operating system within it to determine whether the physical hardware, or portions thereof, are idle; paragraph [0072], If the operating system is running in a virtual machine, then, the operating system receives system-wide processor data from the VMM; paragraph [0093], and The VMM receives the power state change notification. If the power state change is a change to a low power state, then, the VMM marks the related physical processor unavailable for scheduling virtual processors other than the notifying virtual processor … the VMM marks the related physical processor online and available for scheduling; paragraphs [0095]-[0096]. Thus, in the profile, there’s a mark for the CPUs/processor to indicate real-time availabilities.), wherein the VMM allocates system and memory resources and configures a VM to execute via an available PCPU (paragraphs [0042]-[0044] and the VMM marks the related physical processor online and available for scheduling; paragraphs [0095]).
Oney does not teach the memory location that is accessible by the plurality of VMs.
However, Oney teaches the VM to receive the processor data from the VMM (paragraph [0093]).
Yuebin teaches (page 4, line 19 to page 7, line 14) a hardware platform that comprises physical processors (PCPUs), a plurality of virtual machines (VMs) that comprises guest virtual machines and each comprising a management module (virtual central processing unit), and an Xen virtual machine monitor (VMM) comprising a shared memory accessible by the plurality of guest virtual machines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Yuebin to the system of Oney because Yuebin teaches a different method that allows the virtual machine to know when to schedule tasks to run, thus, improve the performance of the VM by scheduling tasks to run only when it’s definitely sure that there’s resource to run the task.

As to claim 46, Oney teaches wherein each VCPU in the plurality of VMs is mapped to one of the PCPU (paragraph [0044]).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oney et al. (US 2007/0112999 A1) in view of Yuebin et al. (CN 101667144 B – cited in the IDS) further in view of Shi et al. (US 6,757,897 B1).

As to claim 39, Oney does not teach starting a preemption timer in a VMM; allowing a VCPU in a low priority VM to use one of the PCPU; and interrupting the VCPU in the low priority VM when the preemption timer expires.
However, Shi teaches tasks with low priority are allowed to process for certain time, and when the timer expires, the tasks with low priority are preempted by high priority tasks (col. 3, line 65 – col. 4, line 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Shi to the system of Oney because She teaches a method that avoid task starvation situation, thus, improve the performance of the system (col. 3, lines 30-62).

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oney et al. (US 2007/0112999 A1) in view of Shi et al. (US 6,757,897 B1).

As to claim 44, Oney does not teach one or more processors to predict a time that one of the PCPU will be available before it is preempted by a high priority process.
However, Shi teaches tasks with low priority are allowed to process for certain time, and when the timer expires, the tasks with low priority are preempted by high priority tasks (col. 3, line 65 – col. 4, line 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Shi to the system of Oney because She teaches a method that avoid task starvation situation, thus, improve the performance of the system (col. 3, lines 30-62).

Claims 26-31 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oney et al. (US 2007/0112999 A1) in view of Kauffman (US 2002/0032850 A1).

As to claim 26, Oney teaches an apparatus comprising:
a plurality of physical central processing units (PCPU) (multi processors; paragraph [0032]);
a virtual machine monitor (VMM) including a shared memory location including: a CPU mask that indicates a real-time availability of one of the PCPU (the hypervisor presents a run-time execution profile to a management partition allowing the operating system within it to determine whether the physical hardware, or portions thereof, are idle; paragraph [0072], If the operating system is running in a virtual machine, then, the operating system receives system-wide processor data from the VMM; paragraph [0093], and The VMM receives the power state change notification. If the power state change is a change to a low power state, then, the VMM marks the related physical processor unavailable for scheduling virtual processors other than the notifying virtual processor … the VMM marks the related physical processor online and available for scheduling; paragraphs [0095]-[0096]. Thus, in the profile, there’s a mark for the CPUs/processor to indicate real-time availabilities.), wherein the VMM to allocate system and memory resources and configures a VM to execute via an available one of the PCPUs (paragraphs [0042]-[0044] and the VMM marks the related physical processor online and available for scheduling; paragraphs [0095]); and
the VM to schedule a task based on at least one of the real-time availabilities (paragraphs [0042]-[0044] and the VMM marks the related physical processor online and available for scheduling; paragraphs [0095]).
Oney does not teach information that indicates times of future availabilities of the ones of the PCPUs.
However, Kauffman teaches information that indicates times of future availabilities of the ones of the PCPUs (paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kauffman to the system of Oney because Kauffman teaches a method that allow each partition/VMM to keep track of the status of their CPUs and their respective operational statuses.

As to claim 27, Oney teaches wherein the VM includes at least one virtual central processing unit (VCPU) mapped to one of the PCPUs (paragraph [0044]).

As to claim 28, Oney as modified by Kauffman teaches wherein the VMM includes a predicter that determines times of future unavailability of the ones of the PCPUs (obvious from information that indicates times of future availabilities of the ones of the PCPUs (paragraph [0055], thus, unavailable time would also be predicted).

As to claims 29/30, Oney as modified by Kauffman does not teach wherein the times of future availabilities are based, at least in part, on historic recorded for usage of ones of the PCPUs / event type.
However, it is obvious and well known in the art, to determine an available of resources in the future, analyze usage data of the resources are performed to derive the information, or determine certain type of tasks would only be performed during certain time of date. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the times of future availabilities are based, at least in part, on historic recorded for usage of ones of the PCPUs / event type.

As to claim 31, although Oney as modified by Kauffman does not teach an operating system in the VM to dynamically adjust task allocation according to the times of future availabilities of the ones of the PCPUs, Oney and Kauffman teaches tasks are scheduled to run when the PCPUs are available, thus, dynamically adjust task allocation according to the times of future availabilities of the ones of the PCPUs would be obvious and would be performed to utilize the PCPU only when they are available.

As to claims 33/34, although Oney does not teach a modem/security VM, and including a VCPU assigned to dedicated ones of the PCPUs, it would have been obvious to one of ordinary skill in the art that the VM are designed to perform many functionality of a computer system or any applications/servers. Thus, to perform such special functionality, for example, modem and/or security, the dedicated PCPUs must be provided to the VM.

As to claim 35, although Oney does not teach an app VM, the app VM including a plurality of VCPUs, at least a first one of the VCPUs to share at least a first one of the PCPUs with a modem VM, and at least a second one of the VCPUs to share at least second one of the PCPUs with a security VM, it is well known in the art that a single physical CPU/processor can be assigned to multiple VCPUs, thus, the app VM including a plurality of VCPUs, at least a first one of the VCPUs to share at least a first one of the PCPUs with a modem VM, and at least a second one of the VCPUs to share at least second one of the PCPUs with a security VM, could be implemented by any system by an ordinary person skill in the art.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oney et al. (US 2007/0112999 A1) in view of Kauffman (US 2002/0032850 A1) further in view of Zheng et al. (US 2015/0058861 A1).

As to claim 32, Oney does not teach the VM is to consolidate tasks to decrease contention for the ones of the PCPUs.
However, Zheng teaches the VM is to consolidate tasks to decrease contention for the ones of the PCPUs (paragraphs [0022], [0042]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Zheng to the system of Oney because Zheng teaches a method to void execution delay and jitter for applications, especially “latency sensitive” applications.

Allowable Subject Matter
Claims 38, 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
March 22, 2021